Honorable Barry L. Hacha       Opinion No.   m-674
Criminal District Attorney
Wichita County Courthouse      Re:   Whether the board of managers of
Wichita Falls, Texas 76301     an emergency communication district
                               created under article 1432e. V.T.C.S..
                               may be granted advance funds by the
                               county for the purpose of educating
                               the public about the district prior
                               to the holding of a confimation
                               election

Dear Mr. Macha:

       You ask whether the commissioners court may authorize a loan to
the board of managers of an emergency commmicaciou district created
under article 14320. V.T.C.S.. for the purpose of educafing the public
about the district prior to the holding of a confirmation election.
Because we believe the board of managers of an emergency communication
district may neither apply for nor accept funds on behalf of the
district prior to the confirmation election, we answer your question
in the negative. We need not consider whether the commissioners court
may lend county funds to the district. See Tex. Const. art. III, 152;
Attorney   General Opinion H-416 (1974). -

     Article 1432e. V.T.C.S., was enacted in 1985 for the purposes of
establishing the number 9-l-l as the primary emergency telephone
number for certain local governmental units and encouraging such units
of government to develop and improve emergency communication pro-
cedures and facilities. V.T.C.S. art. 1432e. 52. The act authorizes
the creation of an emergency comunicatiou district to carry out the
purposes and provisions of the act. -Id. 515, 12(a).

     A special district has only that authority which is clearly
granted by the legislature. Attorney    General Opinion JM-257 (1984)
(citing Tri-City Fresh Water Supply District No. 2 of Earris County v.
Mann. 142 S.W.Zd 945, 940 (Tex. 1940); Lower Nueces River Water Supply
%rict    v. Cartwright, 274 S.W.Zd 199, 207 (Tex. Civ. App. - San
Antonio 1954, writ ref'd n.r.e.); Moore V. Edna iiospitalDistrict, 449
S.W.Zd 508 (Tex. Civ. App. - Corpus Christi 1969, writ ref'd n.r.e.)).
Section 12 of article 1432e describes the general powers of an emer-
gency communication district:                            ,.




                              p. 3091
Eonorable Barry L. Macha - Page 2   (JM-674)




             (a) The district, when created, constitutes a
          body corporate and politic, exercising public and
          essential governmental functions and. having all
          the powers necessary or convenient to carry out the
          purposes and provisions of this Act, including the
          capacity to. sue or be sued. The district shall
          function as provided by this Act, and the board
          may levy and collect the proposed 9-l-l emergency
          service fee.    The board shall adopt an order
          specifylug the date of the commencement of the levy
          and collection of the 9-l-l emergency service fee.

             (b) In order to fund the district, the district
          may apply for. accept, and receive federal, state,
          county. or municipal funds as well as private funds
          and may spend those funds for the purposes of this
          Act.   The board shall determine the method and
          sources of funding for the district.

     An emergency cosseunicationdistrict is managed, administered, and
controlled by a board of managers who serve without compensation. Id.
46(d). (e). The board is composed of members appointed by each county
and city in the district in a number determined by whether the
district contains a city with a population of more than 140,000
according to the most recent federal census. Id. 1§3(6); 6(a), (b).
In districts without a city of that size. voluzer     fire departments
served by the district may appoint a member to the board.          Id.
96(b)(3). The principal service supplier to the district may appoint
one nonvoting member to the board. Id. 16(a)(5), (b)(4). The board
may contract with any public or private entity to carry out the
purposes of the act. Id. 16(e). The board may also appoint and
establish the compensatihof   a director of communication to serve as
general manager of the district. Id. 17(a). The board also sets the
9-l-l emergency service fee and may issue bonds in the name of the
district and provide for their repayment. -Id. 9014(c); 17; 18.

     In the brief prepared by your office it is argued that the com-
missioners court may not approve a loan to the board of managers of
the district prior to the holding of the confirmation election because
the district may not exercise any of its powers before its creation is
confirmed by the election. We agree. In Attorney       General Opinion
WV-1 (1957) it was said that the coufirmation election gives life to a
special district and that a district could not, on the strength of the
confirmation election alone. exercise any powers requiring a separate
vote. Attorney General Opinion MN-380 (1981) noted that a special
district is not "created" until it is approved by the voters at the
confirmation election held in accordance with law and chat its
directors are not authorized to exercise any powers unless the
district is in fact approved pursuant to the election.




                              p. 3092
Honorable Barry L. Macha - Page 3   (JM-674)




     When the legislature intends for the directors of a special
district to have authority to exercise certain powers before the
coufirmation election, it expressly provides such authority. For
example, section 54.022 of the Water Code authorizes the appointment
of temporary directors of a municipal utility district whose duties
include the calling of the confirmation election and the canvassing of
returns from the election. See Water Code 5554.026-54.029. Article
1432e likevise authorizes th. board of managers of an emergency
comaunication district to conduct the confirmation election. See
V.T.C.S. art. 1432e. 911(a). (d)-(f). The act requires the couz
clerk to canvass the returns of the election. rather than the board of
managers. Id. Ill(g). The confirmation election may also seek voter
authorizationfor the district to charge and collect a 9-l-l emergency
service fee. Id. Ill(d). The act-does not expressly auchorise the
board to exercise any other of the district's powers before the
district is approved by the voters.

     It is apparent from a reading of the act that the legislature
conditioned the exercise of the district's powers and governmental
functions upon the approval of the voters     at  the confirmation
election:

          The district, when created. constitutes a body
          corporate and politic, exercising public and
          essential governmental functions and, having all
          the powers necessary or convenient to carry out
          the purposes and provisions of this Act, including
          the cspacicy to sue or be sued. (Emphasis added).

Id. 912(a). We believe the board's power under section 12(b) to apply
G   and accept funds for the purposes of article 1432e is necessarily
conditioned upon the creation of, the district pursuant  to the con-
firmation election. Accordingly, you are advised that the board of
managers may not borrow funds from the commissioners court prior to
the confirmation election for the purpose of educating the public
about the district.

      Our answer,  however, does not mean that the commissioners court
may not expend county funds for the purpose of educating the public
prior to the election. A commissioners court has only those powers
expressly conferred by or necessarily implied from the constitution
and laws of this state. See Tex. Coast. art. V. $18(b); Canales v.
Laughlin, 214 S.W.Zd 451. 453 (Tex. 1948). Under article 1432e, the
county is required to share the cost of the confirmation election on
a per   capita  basis based on the county population of all unincor-
porated areas within the district. V.T.C.S. art. 1432e. Sll(i). If
the commissioners court finds that educating the public about the
emergency communication district is a proper expense of conducting the
confirmation
         .     election. we believe that it may share in such costs on a




                                p. 3093
Honorable Barry L. Macha - Page 4        (JM-674)




per capita basis with the incorporated cities in the district. Id.
See generally, Attorney General Opinion JM-157 (1984) (commissioners
court may contract with nonprofit organization for the purpose of
promoting and encouraging voter registration).

                                  SUMMARY

              The board of managers of an emergency communi-
         cation district appointed pursuant to article 1432e.
         V.T.C.S.. may not borrow funds from the conmissioners
         court of a county within the district prior to the
         confirmation election for the purpose of educating
         the public about the district.

                                            Jzh

                                                        MATTOX
                                             Attorney    General of Texas

JACX EIGHTOWER
First Assistant Attorney     General

MARY XELLER
Executive Assistant Attorney General

JUDGE ZOLLIE STEAXLXT
Special Assistant Attorney     General

RICX GILPIN
Chairman, Opinion Committee

Prepared by Eick Gilpin
Assistant Actomey General




                                  p. 3094